I am unable to concur in the opinion prepared by my associate, or the conclusion reached in this case. I feel that it is my duty to state at length the reasons which prevent my concurrence in the views expressed in the majority opinion. It is held in the majority opinion that, as the statute of limitations runs against the state and every subdivision of it, the respondent county is barred by the statute. This conclusion, to my mind, is erroneous. The authorities cited in the majority opinion, with one or two exceptions, do not sustain that contention. The correct view of this question was presented by this court in the case ofElmore Co. v. Alturas Co., 4 Idaho, 145, 95 Am. St. Rep. 53,37 P. 349, where, after reviewing the authorities, this court said: "As respects public rights or property held for public use upon trusts, municipal corporations are not within the operation of the statutes of limitations." And again, in the same case, this court said: "It is contended that sections 4060, 4061 of the Revised Statutes make the statute of limitations applicable to the state and to the counties thereof, and to actions of the character of the one at bar. Section 4060 states: `An action for relief not hereinbefore provided for must be commenced,' etc. It will be noticed that all the sections preceding section 4060 apply to actions by or against private individuals for the enforcement of a private right or correction of a private wrong, and therefore we must conclude that section 4060 refers to actions of the same character, which have not been specially enumerated *Page 7 
in the other sections. It would seem to be clear that, if actions of a public nature to enforce the performance of a public duty or obligation were intended to be included in this section, the legislature would have said so, as this would include actions of an entirely different nature from those specified in the other sections of the chapter, and, if so construed, would include a large class of cases of which nothing is said in the limitation statutes, and which are clearly not barred by lapse of time. We cannot thus undertake to extend the statute, by construction, beyond what the legislature seem to us evidently to have intended. The same is true with reference to section 4061. The state, in the enforcement of a right against private individuals, would not ordinarily be barred, and not at all unless specially named; and therefore section 4061 says (as amended): `The limitations prescribed in this title apply to actions brought in the name of the state, or for the benefit of the state.' This section is specifically restricted to the limitations `prescribed in this title'; that is, to actions of a private nature, and against private individuals. To hold that it applied to actions such as the one at bar would seem to be extending the limitation beyond either the words or meaning of the statute, and therefore beyond the intention of the legislature." The above action was commenced to compel the defendant county, through its county commissioners, to do a certain act which was required to be done at a certain fixed time. The defendant pleaded and relied upon the statute of limitations. If the statute applied, the action was barred. The court held that it did not come within the class of actions mentioned in the statute, because it was not "an action to enforce a private right," nor against a private party, but related to a public right based upon public duty. Will it be contended that the revenues of the plaintiff county, its public funds in its public treasury, is matter of private right or property? Will it be contended that the retention of public money by a public officer is a matter of private right, or that an action to compel him to pay the same into the public treasury is not a matter of public right based upon a public duty? This action does not come within the letter or spirit of our statute of limitations. The distinction *Page 8 
is as plain in this case as in the case of Elmore Co. v. AlturasCo. To this effect is the decision in Fremont Co. v. Brandon,6 Idaho, 482, 56 P. 264, where we held that the plaintiff, who had, as assessor and collector, received a warrant for $500, quarterly salary, to which he was not entitled, "being a fiducial agent, received said money in trust for the plaintiff, and the statute of limitations did not run against the county. (See Elmore Co. v. Alturas Co., 4 Idaho, 145,95 Am. St. Rep. 53, 37 P. 349.) The county could recover such sum from the defendant. (Ada Co. v. Gess, 4 Idaho, 611, 43 P. 71.") The Brandon case was decided upon the authority of the decision in Elmore Co. v.Alturas Co., supra, and upon the theory that an action to recover money which belongs to the public from a public officer, or one who was such when the public funds came into his hands, does not come within the letter or spirit of our statute of limitations, as conclusively shown by the construction placed upon the statute in Elmore Co. v. AlturasCo., 4 Idaho, 145, 95 Am. St. Rep. 53, 37 P. 349. Let me quote further from the latter decision: "It is a principle of the common law that the government — and therefore, by parity of reasoning, a county — cannot be guilty of laches. "It is also well settled that a state is not barred by a statute of limitations, unless expressly named. (Madison Co. v.Bartlett, 1 Scam. 70; Bank v. Brown, 1 Scam. 107.) Agents of the county are not acting for themselves, but for the county; and therefore the county is not barred by their neglect. (Bank v. Brown, supra.) As respects public rights of property held for public use upon trusts, municipal corporations are not within the operation of the statute of limitations; but with regard to mere private rights or contracts the rule is different, and such corporation may plead, and have pleaded, against them, the statutes of limitations." See authorities cited in that decision. Under the statute and under the authorities there is no question but what a suit upon a bond against sureties is barred by the statute, although the suit be in behalf of the state or of a county. That would be a suit upon a contract against private parties, and such as was contemplated by the statute, as pointed out in Elmore Co. v.Alturas Co., supra. *Page 9 
But that decision, as well as the language of the statute, shows clearly that the legislature did not intend to make the statute apply to cases like the one at bar.
The majority opinion cites a number of authorities, which I have carefully examined. The two first cases — San Luis Obispo Co. v.Farnum, 108 Cal. 567, 41 P. 447, and Board v. Van Slyck, 52 Kan. 622,35 P. 299 — were actions upon bonds. In the two cases, People v. VanNess, 76 Cal. 121, 18 P. 139, and People v. Melone, 73 Cal. 574,15 P. 294, the supreme court of California sustains the rule laid down in the majority opinion; but, as those decisions were rendered after we adopted the statute in question, they are not binding authority here. InRe Opening of Beck Street and in Re Opening of Fox Street,19 Misc. Rep. 571, 44 N. Y. Supp. 1087, the question was whether a dedication made of lands for public highways had been accepted or not, and the court held that such dedication had not been accepted; hence there was no dedication. That case is not in point. In Hartman v. Hunter,56 Ohio St. 175, 46 N.E. 577, the supreme court of Ohio held that assessments for construction of a township ditch could not be recovered by action against a private party after the running of the statute. In Gaines v.Hot Springs Co., 39 Ark. 262, the county court was petitioned to refund taxes to private parties that had been paid for many years, and the court held the action could not be maintained against the county. InCity of Bedford v. Willard, 133 Ind. 562, 36 Am. St. Rep. 563,33 N.E. 368, the supreme court of Indiana held that "the statute of limitations runs against a county in respect to land conveyed to it for sole benefit, where such land has not been dedicated to public uses." The controversy was over a small portion of a tract that had been conveyed to the county for a county seat, and which was omitted from the plat of the town, and had been in possession of the defendant for thirty years prior to the commencement of the action. In May v. School Dist,22 Neb. 205, 3 Am. St. Rep. 266, 34 N.W. 377, the supreme court of Nebraska held that the statute runs in favor of the school district in the matter of warrants issued on the school fund more than five years before the suit was commenced. *Page 10 
In State v. Dunbar's Estate, 99 Mich. 99, 57 N.W. 1103, the suit was to recover money expended by the county in maintaining an insane person at an asylum. The supreme court of Michigan held the action was barred by the running of the statute. With the exception of two California cases mentioned above, the decisions cited in the majority opinion do not apply, in my judgment, and are not in point. But the Idaho cases cited are in point, and correctly interpret our statute of limitations. It was not intended by the statute to prevent the collection of public funds owned by the people of a county from a public officer, in whom the people had placed trust and confidence, by action, whether the public officers of the county were diligent or not. A public official who receives money belonging to the public should be held to hold it in trust for the public, and a continuation by him of the wrong of withholding such money from the public treasury should not, by lapse of time, vest him with a defense to an action for its recovery, unless the statute so declares in express terms. There is only one solution of the question as to why the court held the cause of action not barred by the statute in case of Elmore Co. v. Alturas Co., supra, and that is that it was not founded on private, but on public, rights affecting the public. Here the controversy is between the county and one of its public servants, affects public rights, and is not founded upon an ordinary transaction, such as was contemplated by the legislature when it enacted our limitation statute. The fiducial relation existing between a county and its public officers should preclude the courts from applying statutes of limitations in cases like the one before us, unless expressly embraced within the statute. With the exception of the two California cases, the decisions cited in the majority opinion are of the character which this court said in Elmore Co. v. Alturas Co.,supra, the statute affects, and, to my mind, shows the correctness of the construction of the statutes in question in that case. It is not the policy of courts to extend the operation of the statute to cases which are not clearly within its provisions, and especially is this true in actions affecting public rights and against public servants. Public interests and sound governmental policy demand *Page 11 
that public officers be held to strict accountability for any and all public money that may come into their hands. The decision in San LuisObispo Co. v. King, 69 Cal. 531, 11 P. 178, decided by the supreme court of California, is somewhat at variance with the California cases cited. The court there said: "As the defendant received the moneys collected by him, and held the same, in trust for the county, the action is not barred. No demand was made until the day before suit." The findings are within the issues, are supported by the evidence, and the pleadings and findings support the judgment. Judgment should be affirmed.
 *Page 686